   Case 2:20-cv-00309-JRG Document 1 Filed 09/18/20 Page 1 of 7 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

                                                     §
 NORTHSTAR SYSTEMS LLC,                              §    Case No.
                                                     §
                              Plaintiff,             §    JURY TRIAL DEMANDED
                                                     §
             v.                                      §
                                                     §
 MACY’S INC.                                         §
                                                     §
                              Defendant.             §
                                                     §



                         COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff NorthStar Systems LLC (“NorthStar” or “Plaintiff”) for its Complaint against

Defendant Macy’s Inc. (“Macy’s” or “Defendant”) alleges as follows:

                                            THE PARTIES

       1.         NorthStar is a limited liability company organized and existing under the laws of

the State of Texas, with its principal place of business located at 203 East Travis Street, Marshall,

Texas 75670.

       2.         Upon information and belief, Defendant Macy’s Inc. is corporation organized under

the laws of the state of Ohio with a regular and established place of business in this Judicial District

at 6209 West Park Boulevard, Plano, TX 75093. Upon information and belief, Macy’s does

business in Texas and in the Eastern District of Texas, directly or through intermediaries.

                                           JURISDICTION

       3.         This is an action for patent infringement arising under the patent laws of the United

States, 35 U.S.C. §§ 1, et seq. This Court has jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1338(a).
   Case 2:20-cv-00309-JRG Document 1 Filed 09/18/20 Page 2 of 7 PageID #: 2




        4.      This Court has personal jurisdiction over Defendant. Defendant regularly conducts

business and has committed acts of patent infringement and/or has induced acts of patent

infringement by others in this Judicial District and/or has contributed to patent infringement by

others in this Judicial District, the State of Texas, and elsewhere in the United States.

        5.      Venue is proper in this Judicial District pursuant to 28 U.S.C. §§ 1391 and 1400(b)

because, among other things, Defendant is subject to personal jurisdiction in this Judicial District,

has a regular and established place of business in this Judicial District, has purposely transacted

business involving the accused products in this Judicial District, including sales to one or more

customers in Texas, and certain of the acts complained of herein, including acts of patent

infringement, occurred in this Judicial District.

        6.      Defendant is subject to this Court’s jurisdiction pursuant to due process and/or the

Texas Long Arm Statute due at least to its substantial business in this State and Judicial District,

including (a) at least part of its past infringing activities, (b) regularly doing or soliciting business

in Texas, and/or (c) engaging in persistent conduct and/or deriving substantial revenue from goods

and services provided to customers in Texas.

                                         PATENT-IN-SUIT

        7.      On September 2, 2003, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 6,614,349 (the “’349 Patent”) entitled “Facility And Method For

Tracking Physical Assets”        A true and correct copy of the ’349 Patent is available at

http://pdfpiw.uspto.gov/.piw?docid=6614349.

        8.      NorthStar is the sole and exclusive owner of all right, title, and interest in the ’349

Patent (the “Patent-in-Suit”), and holds the exclusive right to take all actions necessary to enforce

its rights to the Patent-in-Suit, including the filing of this patent infringement lawsuit. NorthStar




                                                    2
   Case 2:20-cv-00309-JRG Document 1 Filed 09/18/20 Page 3 of 7 PageID #: 3




also has the right to recover all damages for past, present, and future infringement of the Patent-

in-Suit and to seek injunctive relief as appropriate under the law.

                                  FACTUAL ALLEGATIONS

          9.    The Patent-in-Suit generally covers systems and methods for tracking physical

assets.

          10.   The ’349 Patent generally discloses a communication system for an asset to be

monitored which operates to periodically receive a signal from a monitoring facility. In response

to an absence of a signal, the communication system communicates with the module through a

second communication system. The technology described in the ’349 Patent was developed by

Rod L. Proctor and Andrew J. Rimkus of Airbiquity Inc. By way of example, this technology is

implemented today in RFID asset tracking systems used by department stores.

          11.   Macy’s has infringed and is continuing to infringe the Patent-in-Suit by making,

using, offering to sell, selling, and/or importing an RFID system deployed within Macy’s stores

and supply chain used to track inventory.

                                           COUNT I
                                (Infringement of the ’349 Patent)

          12.   Paragraphs 1 through 10 are incorporated by reference as if fully set forth herein.

          13.   NorthStar has not licensed or otherwise authorized Defendant to make, use, offer

for sale, sell, or import any products that embody the inventions of the ’349 Patent.

          14.   Defendant has and continues to directly infringe the ’349 Patent, either literally or

under the doctrine of equivalents, without authority and in violation of 35 U.S.C. § 271, by making,

using, offering to sell, selling, and/or importing into the United States products that satisfy each

and every limitation of one or more claims of the ’349 Patent. Such products include RFID asset

tracking systems.



                                                  3
    Case 2:20-cv-00309-JRG Document 1 Filed 09/18/20 Page 4 of 7 PageID #: 4




       15.     For example, Defendant has and continues to directly infringe at least claim 1 of

the ’349 Patent by making, using, offering to sell, selling, and/or importing into the United States

products that include gateway devices that include an RFID asset tracking system.




                                                                                            1


       16.     The Accused Products includes a method of monitoring an inventory of assets, each

having a communication module, the method comprising: providing a facility having a first

wireless communication system operable to communicate with each module. For example Macy’s

stores include RFID communication systems located throughout the store, such as, for example on

the Levi’s wall. 2 Furthermore, the Accused Products generate a first communication between the

first system and each module, for example, the RFID tags on the Levi’s wall communicate with

the modules in that facility. Based on the communication, the Accused Products establish an

inventory of assets in the facility, e.g. “[t]he scan also automatically updates the store’s inventory

files.” 3 Based on the inventory, the Accused Products identify a missing asset absent from the

facility and generate a second communication via a second communication system operating

outside the facility, e.g., “With an RFID reader, we can scan the Levi’s wall and realize what’s in



1
  https://retailtouchpoints.com/features/editors-perspective/macy-s-commits-to-100-rfid-tagging-
will-others-follow-suit.
2
  https://www.mmh.com/article/rfid_the_macys_way
3
  Id.


                                                  4
      Case 2:20-cv-00309-JRG Document 1 Filed 09/18/20 Page 5 of 7 PageID #: 5




the backroom that should be on the floor.” 4 As a further example, this information is used to

generate a more accurate replenishment order. 5

          17.   Defendant has and continues to indirectly infringe one or more claims of the ’349

Patent by knowingly and intentionally inducing others, including Macy’s customers and end-users,

to directly infringe, either literally or under the doctrine of equivalents, by making, using, offering

to sell, selling and/or importing into the United States products that include infringing technology,

such as Macy’s client for mobile devices.

          18.   Defendant, with knowledge that these products, or the use thereof, infringe the ’349

Patent at least as of the date of this Complaint, knowingly and intentionally induced, and continues

to knowingly and intentionally induce, direct infringement of the ’349 Patent by providing these

products to end users for use in an infringing manner.

          19.   Defendant induced infringement by others, including end users, with the intent to

cause infringing acts by others or, in the alternative, with the belief that there was a high probability

that others, including end users, infringe the ’349 Patent, but while remaining willfully blind to the

infringement.

          20.   NorthStar has suffered damages as a result of Defendant’s direct and indirect

infringement of the ’349 Patent in an amount to be proved at trial.

          21.   NorthStar has suffered, and will continue to suffer, irreparable harm as a result of

Defendant’s infringement of the ’349 Patent, for which there is no adequate remedy at law, unless

Defendant’s infringement is enjoined by this Court.




4
    Id.
5
    Id.


                                                   5
   Case 2:20-cv-00309-JRG Document 1 Filed 09/18/20 Page 6 of 7 PageID #: 6




                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a jury for all issues so triable.

                                     PRAYER FOR RELIEF

         WHEREFORE, NorthStar prays for relief against Defendant as follows:

       a.      Entry of judgment declaring that Defendant has directly and/or indirectly infringed

one or more claims of the Patent-in-Suit;

       b.      An order pursuant to 35 U.S.C. § 283 permanently enjoining Defendant, its

officers, agents, servants, employees, attorneys, and those persons in active concert or

participation with it, from further acts of infringement of the Patent-in-Suit;

       c.      An order awarding damages sufficient to compensate NorthStar for Defendant’s

infringement of the Patent-in-Suit, but in no event less than a reasonable royalty, together with

interest and costs;

       d.      Entry of judgment declaring that this case is exceptional and awarding NorthStar

its costs and reasonable attorney fees under 35 U.S.C. § 285; and,

       e.      Such other and further relief as the Court deems just and proper.

Dated: September 18, 2020                      Respectfully submitted,

                                                /s/ Vincent J. Rubino, III
                                               Alfred R. Fabricant
                                               NY Bar No. 2219392
                                               Email: ffabricant@fabricantllp.com
                                               Peter Lambrianakos
                                               NY Bar No. 2894392
                                               Email: plambrianakos@fabricantllp.com
                                               Vincent J. Rubino, III
                                               NY Bar No. 4557435
                                               Email: vrubino@fabricantllp.com
                                               FABRICANT LLP
                                               230 Park Avenue, 3rd Floor W.
                                               New York, NY 10169
                                               Telephone: (212) 257-5797



                                                  6
Case 2:20-cv-00309-JRG Document 1 Filed 09/18/20 Page 7 of 7 PageID #: 7




                                 Facsimile: (212) 257-5796

                                 John Andrew Rubino
                                 NY Bar No. 5020797
                                 Email: jarubino@rubinoip.com
                                 RUBINO LAW LLC
                                 830 Morris Turnpike
                                 Short Hills, NJ, 07078
                                 Telephone: (973) 535-0920
                                 Facsimile (973) 535-0921

                                 Justin Kurt Truelove
                                 Texas Bar No. 24013653
                                 Email: kurt@truelovelawfirm.com
                                 TRUELOVE LAW FIRM, PLLC
                                 100 West Houston
                                 Marshall, Texas 75670
                                 Telephone: (903) 938-8321
                                 Facsimile: (903) 215-8510

                                 ATTORNEYS FOR PLAINTIFF
                                 NORTHSTAR SYSTEMS LLC




                                   7
